Citation Nr: 0125050	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  01-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error in the August 
13, 1984 rating decision which granted service connection and 
assigned noncompensable evaluations for surgical removal of 
the 5th metatarsal heads. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran submitted a notice of 
disagreement in September 2000 and a statement of the case 
was issued in October 2000.  In December 2000, the veteran 
perfected his appeal to the Board.


FINDINGS OF FACT

1.  In August 1984, the RO granted service connection for 
surgical removal of the metatarsal head of the fifth toe, 
left and right feet and assigned a noncompensable evaluation 
effective from July 22, 1980.  Although notified of this 
decision later that same month, the veteran did not file an 
appeal.

2.  The veteran has failed to establish that the correct 
facts, as they were then known, were not before the RO in 
August 1984 or that the RO then failed to correctly apply the 
extant statutory or regulatory provisions.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1984 decision assigning 
noncompensable evaluations for surgical removal of the 
metatarsal head of the fifth toe, left and right feet is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The appellant has failed to establish that the August 
1984 rating decision was clearly and unmistakably erroneous.  
38 C.F.R. §§ 4.20, 4.31, 4.71a, Diagnostic Codes 5299-5280 
(1984); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that pursuant to the United States 
Court of Appeals for Veterans Claims (Court's) holding in 
Livesay v. Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 
2001)(en banc), claims alleging clear and unmistakable error 
are not subject to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In reaching this determination, the Court indicated the 
following:

...  While the VCAA is potentially 
applicable to all pending claims, as held 
in Holliday v. Principi, 14 Vet. App. 280 
(2001), and where applicable prudence 
dictates that VA and not the Court decide 
in the first instance what impact the 
VCAA has upon a claim, where the VCAA can 
have no application as a matter of law 
the Court not only may, but must so hold.  
This is such a situation, as CUE [clear 
and unmistakable error] claims are not 
conventional appeals, but rather are 
requests for revision of previous 
decisions.  CUE is fundamentally 
different from any other kind of action 
in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a 
claim for benefits, but rather is 
collaterally attacking a final decision.  
While CUE, when demonstrated, may result 
in reversal or revision of a final 
decision on a claim for benefits, it is 
not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 
U.S.C. § 5100, cannot encompass a person 
seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. 
§§ 5109A and 7111.  As a consequence, 
VA's duties to notify and assist 
contained in the VCAA are not applicable 
to CUE motions.

Background

In August 1984, the RO granted service connection for 
surgical removal of the metatarsal heads of the fifth toe of 
both the right and left feet.  Pursuant to an analogous 
rating under Diagnostic Code 5280, a noncompensable 
evaluation was assigned effective from July 22, 1980.  The 
rating board noted that the veteran was treated repeatedly 
during service for bilateral foot complaints involving 
calluses and corns.  In October 1978 the veteran underwent 
surgical excision of the metatarsal head of the fifth toe of 
the right foot.  He was hospitalized again in February 1979 
for surgical excision of the metatarsal head of the fifth toe 
of the left foot.  On VA examination in December 1983, the 
veteran's balance, propulsion and gait were considered to be 
normal.  He could stand on his heels and toes and there was 
normal motion in both fifth toes.  

The veteran contends that the August 1984 decision was 
erroneous because a noncompensable evaluation was assigned 
for his foot disabilities when the minimum evaluation 
provided by the assigned Diagnostic Code, specifically Code 
5280, was 10 percent. 

A review of the record reflects that the veteran was notified 
of the decision granting service connection and assigning 
noncompensable evaluations for the surgical removal of the 
fifth metatarsal heads of both the right and left feet in 
August 1984 and did not appeal it; thus, this decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 20.302, 20.1103.

Under the provisions of 38 C.F.R. § 3.105(a), clear and 
unmistakable error requiring revision of a prior final rating 
action exists only where it is "undebatable" that "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell, 3 Vet. App.  314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....  If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  A disagreement with how the RO 
evaluated the facts is inadequate to raise such a claim.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Analysis

At the time of the August 1984 RO rating decision, the 
medical evidence of record, as found within the December 1983 
VA examination report, indicated that the veteran was 
experiencing pain in his feet after prolonged standing and in 
cold weather.  However, as noted above, his balance, 
propulsion and gait were considered to be normal.  He could 
stand on his heels and toes and there was normal motion in 
both fifth toes.  No other significant abnormalities or 
functional impairment attributable to the service-connected 
toe disabilities was shown at that time.  The RO, recognizing 
that VA's Schedule for Rating Disabilities did not have a 
specific Diagnostic Code for the surgical removal of the 
metatarsal head of the fifth toe, followed the provisions of 
38 C.F.R. § 4.20 and rated the veteran's disability analogous 
to hallux valgus under Code 5280, and assigned a 
noncompensable evaluation.  Pursuant to 38 C.F.R. § 4.20 (in 
August 1984 and now), when an unlisted condition, such as the 
surgical removal of the metatarsal head of the fifth toe, is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  

When viewed in light of the criteria for a 10 percent 
evaluation under Code 5280, which requires either the 
resection of the metatarsal head in addition to hallux valgus 
or the presence of hallux valgus of such severity as to be 
the functional equivalent to amputation of the great toe, the 
RO concluded that the evidence of record did not support an 
analogous level of disability for a compensable evaluation.  
The Board agrees.  There was no evidence, then of record, 
which documents findings, in addition to the surgical removal 
of the metatarsal head of the fifth toes, such to serve as 
the basis for a 10 percent evaluation for each toe.  The 
analogous Code clearly requires the presence of hallux valgus 
in addition to the resection or alternatively, evidence of 
disability that equates to amputation of the great toe.  
While the veteran's resection of the fifth metatarsal heads 
is clearly documented, the record lacks evidence of 
functional impairment attributable to those disabilities to 
combine with the resection and serve as the equivalent of 
hallux valgus or such to rise to the level of severity of an 
amputation of the great toes.  In fact, as noted above, on a 
functional basis the veteran could stand on his heels and 
toe, he demonstrated normal balance, propulsion and gait and 
there was normal motion in both fifth toes.

The veteran, through his representative, in the July 2000 
correspondence which initiated this claim, appears to argue 
that Diagnostic Code 5280 requires a minimum rating of 10 
percent for unilateral hallux valgus, with resection of the 
metatarsal head, and as such, since his disabilities were 
rated analogous to this diagnostic code, 10 percent ratings 
should have been assigned in August 1984.  The Board 
disagrees.  In August 1984 (as now), in every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  See 38 C.F.R. § 4.31 (1984).  As 
discussed above, the evidence of record in 1984 did not 
reflect findings to meet the criteria for the minimum rating 
available under Diagnostic Code 5280.  Accordingly, in the 
absence of such findings, regardless of whether they are 
characterized as residuals or not, it is reasonable to 
conclude that a "no-percent" evaluation is applicable under 
the same reasoning set forth under § 4.31.  In this regard, 
the Board notes that § 4.31 was revised in 1993 to clarify 
that in every instance where the schedule does not provide a 
zero percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 

In the this case, there is no indication of record that the 
RO did not properly consider all evidence before it in August 
1984, or that it failed to correctly apply the appropriate 
laws and regulations to the veteran's claim.  The veteran was 
provided with the opportunity to appeal the August 1984 
rating decision, and he did not do so, allowing the rating 
decision to become final.  He has failed to establish that 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  See Russell, supra.  

Under these circumstances, the Board must conclude that clear 
and umistakable error in the RO's August 1984 decision has 
not been established.  As such, the appeal must be denied.  




ORDER

As the August 1984 rating decision did not contain clear and 
unmistakable, the appeal is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

